DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020, 12/07/2020, 04/01/2021, 07/02/2021, and 09/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of India on 04/06/2020. It is noted, however, that applicant has not filed a certified copy of the IN202041015116 application as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boutros et al., (hereinafter Boutros), U.S. Publication No. 2019/0306086.

As per claim 1, Boutros discloses a method of providing different types of services for a logical network [paragraphs 0003, 0024, a method of providing different types of services for a logical network (a method at a gateway device at the edge of a logical network)], the method comprising: 
fig. 1, 11, paragraphs 0026, 0036, 0070, at an edge forwarding element between a logical network and an external network (a gateway device 101 between a logical network (120A-120C) to the external network 110)]:
receiving a data message for forwarding [paragraphs 0025, 0029, 0059, receiving a data message for forwarding (the edge node program includes at least one managed forwarding element)]; 
selecting, for the data message, a set of services of a first service type from different sets of services of at least two different service types, the different service types using different transport mechanisms for forwarding the data message to sets of services of their respective types [fig. 2, paragraphs 0033-0037, 0059-0061,  selecting, for the data message, a set of services of a first service type from different sets of services of at least two different service types, the different service types using different transport mechanisms for forwarding the data message to sets of services of their respective types (receiving the data message, the process determines (at 240) whether the data message requires the specific (e.g., L2 bump-in-the-wire) service; determines (at 240) that the data message does not require the L2 service or determines (at 240) that the data message does require the L2 service)]; 
using a first transport mechanism of the first service type to forward the data message to the selected set of services [fig. 3, 11, paragraphs 0040, 0041, 0059-0061, 0068, using a first transport mechanism of the first service type to forward the data message to the selected set of services (forwarded to all the service nodes 302A-C; active service node 702A; standby service nodes 702B-C)]; 
fig. 2, 5, paragraphs 0035, 0038, 0058, after receiving the data message upon the completion of the selected set of services, performing a forwarding operation to forward the data message (process (at 250) processes the data message and forwards it towards its destination)].

As per claim 2, Boutros discloses the method of claim 1, wherein the different transport mechanisms comprise 
(1) a bump-in-the-wire transport mechanism that provides data messages to a service node for providing the selected set of services by addressing the data message to a first interface of the edge forwarding element connected to the service node and sending the data message out a second interface of the edge forwarding element connected to the service node [fig. 2, paragraphs 0007, 0024, 0030, 0033, 0034, 0038, 0047, 0059-0062, a bump-in-the-wire transport mechanism that provides data messages to a service node for providing the selected set of services by addressing the data message to a first interface of the edge forwarding element connected to the service node and sending the data message out a second interface of the edge forwarding element connected to the service node (bump-in-the-wire service node for the service node to provide a service to data messages; bump-in-the-wire service between any two interfaces)]; and 
(2) a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network [fig. 2, paragraphs 0037, 0038, 0048, a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network (forwarding (at 260) the data message includes an encapsulation or other marking operation to identify a particular tenant)].

As per claim 3, Boutros discloses the method of claim 2, 
wherein, for data messages using the bump-in-the-wire transport mechanism, a set of source and destination data link layer addresses is the same for the serviced data message received from the service node and for the data message sent to the service node [fig. 2, 6, paragraphs 0033, 0059, wherein, for data messages using the bump-in-the-wire transport mechanism, a set of source and destination data link layer addresses is the same for the serviced data message received from the service node and for the data message sent to the service node (determines (at 240) whether the data message requires the L2 bump-in-the-wire service; value that the determination is based on may be any combination of a source or destination IP or MAC address, a protocol, and a port number)].

As per claim 4, Boutros discloses the method of claim 2, 
wherein the service node external to the logical network is external to a datacenter in which the edge forwarding element executes [paragraphs 0003, 0032, wherein the service node external to the logical network is external to a datacenter in which the edge forwarding element executes (applying different policies at the service node for different tenants of a datacenter; data message, is directed from a device in a tenant logical network to another device in a same datacenter or network for which the device acts as a gateway device)].

As per claim 5, Boutros discloses the method of claim 4, 
wherein the service node executes in a datacenter of a third-party service provider [paragraphs 0003, 0032, wherein the service node executes in a datacenter of a third-party service provider (a device in a datacenter for which the device acts as a gateway device)].

As per claim 6, Boutros discloses the method of claim 1, wherein the different transport mechanisms comprise 
(1) a bump- in-the-wire transport mechanism that provides data messages to a service node for providing the selected set of services by addressing the data message to a first interface of the edge forwarding element connected to the service node and sending the data message out a second interface of the edge forwarding element connected to the service node [fig. 2, paragraphs 0007, 0024, 0030, 0033, 0034, 0038, 0047, 0059-0062, a bump-in-the-wire transport mechanism that provides data messages to a service node for providing the selected set of services by addressing the data message to a first interface of the edge forwarding element connected to the service node and sending the data message out a second interface of the edge forwarding element connected to the service node (bump-in-the-wire service node for the service node to provide a service to data messages; bump-in-the-wire service between any two interfaces)]; and 
paragraphs 0029, 0035, 0039, 0054, a logical service forwarding plane transport mechanism that uses a logical service forwarding plane to provide the data message to a set of service nodes that provide the selected set of services (data message processing is logical processing performed by a software forwarding element implementing a logical forwarding element or elements)].

As per claim 7, Boutros discloses the method of claim 6, 
wherein the logical service forwarding plane is implemented as a service logical forwarding element that connects the set of service nodes and the edge forwarding element [paragraphs 0029, 0035, 0039, 0054, wherein the logical service forwarding plane is implemented as a service logical forwarding element that connects the set of service nodes and the edge forwarding element (data message processing is logical processing performed by a software forwarding element implementing a logical forwarding element or elements)].

As per claim 8, Boutros discloses the method of claim 7, 
wherein the service logical forwarding element is associated with a service virtual network identifier [paragraphs 0027, wherein the service logical forwarding element is associated with a service virtual network identifier (service node 102 with a tenant identifier (e.g., a virtual local area network (VLAN) tag)].

As per claim 9, Boutros discloses the method of claim 1, wherein the different transport mechanisms comprise 
(1) a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network [fig. 2, paragraphs 0037, 0038, 0048, a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network (forwarding (at 260) the data message includes an encapsulation or other marking operation to identify a particular tenant)] and
(2) a logical service forwarding plane transport mechanism that uses a logical service forwarding plane to provide the data message to a set of service nodes that provide the selected set of services [paragraphs 0029, 0035, 0039, 0054, a logical service forwarding plane transport mechanism that uses a logical service forwarding plane to provide the data message to a set of service nodes that provide the selected set of services (data message processing is logical processing performed by a software forwarding element implementing a logical forwarding element or elements)].

As per claim 10, Boutros discloses the method of claim 9, 
wherein, for a particular set of service nodes, the logical service forwarding plane transport mechanism encapsulates data messages using a service virtual network identifier associated with the logical service forwarding plane [paragraphs 0027, wherein, for a particular set of service nodes, the logical service forwarding plane transport mechanism encapsulates data messages using a service virtual network identifier associated with the logical service forwarding plane (service node 102 with a tenant identifier (e.g., a virtual local area network (VLAN) tag)].

As per claim 11, Boutros discloses a non-transitory machine readable medium storing a program for providing different types of services for a logical network, the program for execution by at least one processing unit [paragraphs 0003, 0024, a non-transitory machine readable medium storing a program for providing different types of services for a logical network, the program for execution by at least one processing unit (a medium at a gateway device at the edge of a logical network)], the program comprising sets of instructions for: 
at an edge forwarding element between the logical network and the external network [fig. 1, 11, paragraphs 0026, 0036, 0070, at an edge forwarding element between a logical network and an external network (a gateway device 101 between a logical network (120A-120C) to the external network 110)]: 
receiving a data message for forwarding [paragraphs 0025, 0029, 0059, receiving a data message for forwarding (the edge node program includes at least one managed forwarding element)]; 
selecting, for the data message, a set of services of a first service type from different sets of services of at least two different service types, the different service types using different transport mechanisms for forwarding the data message to sets of services of their respective types [fig. 2, paragraphs 0033-0037, 0059-0061,  selecting, for the data message, a set of services of a first service type from different sets of services of at least two different service types, the different service types using different transport mechanisms for forwarding the data message to sets of services of their respective types (receiving the data message, the process determines (at 240) whether the data message requires the specific (e.g., L2 bump-in-the-wire) service; determines (at 240) that the data message does not require the L2 service or determines (at 240) that the data message does require the L2 service)]; 
using a first transport mechanism of the first service type to forward the data message to the selected set of services [fig. 3, 11, paragraphs 0040, 0041, 0059-0061, 0068, using a first transport mechanism of the first service type to forward the data message to the selected set of services (forwarded to all the service nodes 302A-C; active service node 702A; standby service nodes 702B-C)]; 
after receiving the data message upon the completion of the selected set of services, performing a forwarding operation to forward the data message [fig. 2, 5, paragraphs 0035, 0038, 0058, after receiving the data message upon the completion of the selected set of services, performing a forwarding operation to forward the data message (process (at 250) processes the data message and forwards it towards its destination)].

As per claim 12, Boutros discloses the non-transitory machine readable medium of claim 11, wherein the different transport mechanisms comprise 
(1) a bump-in-the-wire transport mechanism that provides data messages to a service node for providing the selected set of services by addressing the data message to a first interface of the edge forwarding element connected to the service node and sending the data message out a second interface of the edge forwarding element connected to the service node [fig. 2, paragraphs 0007, 0024, 0030, 0033, 0034, 0038, 0047, 0059-0062, a bump-in-the-wire transport mechanism that provides data messages to a service node for providing the selected set of services by addressing the data message to a first interface of the edge forwarding element connected to the service node and sending the data message out a second interface of the edge forwarding element connected to the service node (bump-in-the-wire service node for the service node to provide a service to data messages; bump-in-the-wire service between any two interfaces)]; and 
(2) a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network [fig. 2, paragraphs 0037, 0038, 0048, a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network (forwarding (at 260) the data message includes an encapsulation or other marking operation to identify a particular tenant)].

As per claim 13, Boutros discloses the non-transitory machine readable medium of claim 12, 
wherein, for data messages using the bump-in-the-wire transport mechanism, a set of source and destination data link layer addresses is the same for the serviced data message received from the service node and for the data message sent to the service node [fig. 2, 6, paragraphs 0033, 0059, wherein, for data messages using the bump-in-the-wire transport mechanism, a set of source and destination data link layer addresses is the same for the serviced data message received from the service node and for the data message sent to the service node (determines (at 240) whether the data message requires the L2 bump-in-the-wire service; value that the determination is based on may be any combination of a source or destination IP or MAC address, a protocol, and a port number)].

As per claim 14, Boutros discloses the non-transitory machine readable medium of claim 12, 
wherein the service node external to the logical network is external to a datacenter in which the edge forwarding element executes [paragraphs 0003, 0032, wherein the service node external to the logical network is external to a datacenter in which the edge forwarding element executes (applying different policies at the service node for different tenants of a datacenter; data message, is directed from a device in a tenant logical network to another device in a same datacenter or network for which the device acts as a gateway device)].

As per claim 15, Boutros discloses the non-transitory machine readable medium of claim 14, 
wherein the service node executes in a datacenter of a third-party service provider  [paragraphs 0003, 0032, wherein the service node executes in a datacenter of a third-party service provider (a device in a datacenter for which the device acts as a gateway device)].

As per claim 16, Boutros discloses the non-transitory machine readable medium of claim 11, wherein the different transport mechanisms comprise 
fig. 2, paragraphs 0007, 0024, 0030, 0033, 0034, 0038, 0047, 0059-0062, a bump-in-the-wire transport mechanism that provides data messages to a service node for providing the selected set of services by addressing the data message to a first interface of the edge forwarding element connected to the service node and sending the data message out a second interface of the edge forwarding element connected to the service node (bump-in-the-wire service node for the service node to provide a service to data messages; bump-in-the-wire service between any two interfaces)]; and 
(2) a logical service forwarding plane transport mechanism that uses a logical service forwarding plane to provide the data message to a set of service nodes that provide the selected set of services [paragraphs 0029, 0035, 0039, 0054, a logical service forwarding plane transport mechanism that uses a logical service forwarding plane to provide the data message to a set of service nodes that provide the selected set of services (data message processing is logical processing performed by a software forwarding element implementing a logical forwarding element or elements)].

As per claim 17, Boutros discloses the non-transitory machine readable medium of claim 16, 
paragraphs 0029, 0035, 0039, 0054, wherein the logical service forwarding plane is implemented as a service logical forwarding element that connects the set of service nodes and the edge forwarding element (data message processing is logical processing performed by a software forwarding element implementing a logical forwarding element or elements)].

As per claim 18, Boutros discloses the non-transitory machine readable medium of claim 17, 
wherein the service logical forwarding element is associated with a service virtual network identifier [paragraphs 0027, wherein the service logical forwarding element is associated with a service virtual network identifier (service node 102 with a tenant identifier (e.g., a virtual local area network (VLAN) tag)].

As per claim 19, Boutros discloses the non-transitory machine readable medium of claim 11, wherein the different transport mechanisms comprise 
(1) a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network [fig. 2, paragraphs 0037, 0038, 0048, a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network (forwarding (at 260) the data message includes an encapsulation or other marking operation to identify a particular tenant)] and
paragraphs 0029, 0035, 0039, 0054, a logical service forwarding plane transport mechanism that uses a logical service forwarding plane to provide the data message to a set of service nodes that provide the selected set of services (data message processing is logical processing performed by a software forwarding element implementing a logical forwarding element or elements)].

As per claim 20, Boutros discloses the non-transitory machine readable medium of claim 19, 
wherein, for a particular set of service nodes, the logical service forwarding plane transport mechanism encapsulates data messages using a service virtual network identifier associated with the logical service forwarding plane [paragraphs 0027, wherein, for a particular set of service nodes, the logical service forwarding plane transport mechanism encapsulates data messages using a service virtual network identifier associated with the logical service forwarding plane (service node 102 with a tenant identifier (e.g., a virtual local area network (VLAN) tag)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anantharam et al., U.S. Publication No. 2016/0366046 discloses encapsulate original packet(s) in order to tunnel the original packet(s) across the virtual network to have services applied.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469